 IntheMatterofKAISER STEELCORPORATION,EMPLOYERandBROTHERHOOD OF RAILROAD TRAINMEN, PETITIONERCase No. 21-RC-889.-Decided December 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ben Grodsky,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case, to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Brotherhood of Railroad Trainmen, herein called the Peti-tioner, seeks to sever a unit of all railroad engineers, firemen,conductors, and brakemen employed by the Employer at its EagleMountain Mine in Riverside County, California.The Employer andBuilding Trades Council of San Bernardino and Riverside Counties,herein called the Intervenor, contend that because of the integratedoperations at the mine, the community of interest between the railroademployees andall other employees at the mine, and the past history ofcollective bargaining, only a unit of all employees at the mine, includ-ing the railroad employees, is appropriate.'1The hearing officer referred to the Board.the Employer'smotion to dismiss the petitionon the groundsthatthe requested unit is inappropriate and that no question concerningrepresentation exists.For the reasons stated herein,this motion is hereby denied.2At the hearing the Employer also took the positionthat the EagleMountain Mineoperation is so closely integratedwithits Fontana steel plant,that it is in fact part of thebasic steel industry.The record does not supportthe Employer's position.Moreover, thesteel plant is treated as a separate bargaining unit by the Employer.We find no meritin this contention.87 NLRB No. 9G.877359-50-vol. 8742643 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer operates a steel plant at Fontana, California, ap-proximately 163 miles from the Eagle Mountain Mine.The Employerowns and operates mines in California and Utah to supply raw ma-terials necessary for the operation of the steel plant .-3Only the op-erations at the Eagle Mountain Mine are involved in this proceeding.4The nearest towns are approximately 60 miles distant from themine, which is located in an isolated desert area.There are about135 to 140 employees working at the mine, all of whom, except 2 or 3,live in a company-operated camp at the mine site.5The mine is an open pit type of mining operation.After the oreis drilled and blasted, it is loaded by power shovels into heavy pittrucks and hauled to the crusher which reduces it to the necessary sizefor blast furnace operations.It is then lifted on a conveyor belt tothe stock pile, which will hold approximately 100,000 tons of ore.Theore. is loaded from the stock pile by means of a conveyer belt directlyinto railroad cars for shipment to Fontana.Railroad crews move twotrains a day to take the ore from the mine to the Southern PacificRailroad junction at Ferrum, approximately 51 miles from the mine.The superintendent of the mine has charge of all activities at themine, including the railroad operations.The railroad employees,however, work under the immediate supervision of a railroad generalforeman. In addition to the operating train crews, the section crewsfor the maintenance of way and the maintenance of bridges andtrestles report directly to the railroad general foreman.bThere are two train crews, each consisting of one locomotive en-gineer, one locomotive fireman, two brakemen, and one conductor.One crew works on the day shift, and the other works on the nightshift.These employees operate Diesel electric trains which haul theore-loaded cars over a company-owned standard gauge railroad tothe Southern Pacific junction at Ferrum.'There, the loaded cars area Except for a small amount of blending ore received from a mine in Utah, the Employerobtains all of its iron ore from the hdsgle Mountain Mine. The mine in Utah is not ownedor operated by the Employer.4The Eagle Mountain Aline was opened in May 1948, but the railroad operations did notstart until October 1948.The railroad employees who had been hired in July 1948, wereused for other work at the mine until the railroad operations were begun.5The camp has houses and dormitories, a dining room and mess hall,a first aid station,a laundry,shower and wash rooms,and recreational facilities for the mine employees.Part of the section crew on the maintenance of way, whose work is away from the mine,do not use the housing facilities at the mine.6 There are from 12 to 16 men in the section crews.Fcrrum is just a connecting point for the interchange of empty and loaded cars.This junction consists of five tracks, four of which are spur tracks for the storage of emptyand loaded cars, a Y track for turning locomotives, and a freight office.The office is un-occupied, but has a telephone so that the conductor of the ore train may communicatewith the Southern Pacific dispatcher to advise him that an ore train has been left atFerrum. KAISER STEEL CORPORATION645picked up by the Southern Pacific Railroad, and hauled to. Fontana..The railroad crews also bring empty cars back from Ferrum to themine.8All railroad employees are given an oral examination before beinghired by the Employer .9 The Employer has set up operating rules forthe operation of the railroad which are similar to those used by otherrailroads for mountain operations.Except for their hours of employ-ment the working conditions of the railroad employees are the sameas those of other employees at the mine 10 There have been tem-porary transfers of other employees to railroad work in cases ofemergency, when a vacancy occurred without sufficient advance noticeto obtain a regular railroad man "In July 1948, the Intervenor won a consent election conducted by arepresentative of the California'State Employment Service.The con-tract now in effect between the Employer and the Intervenor coversall employees at the mine, including the railroad men.12The Employer contends that because the stock-piling facilities atthe mine and at the Fontana steel plant are limited, any interruptionof the railroad operations would cause a shut-down of all miningactivities in the pit area. It alleges that the mine operation is a highlyintegrated enterprise which would be disrupted if severance of therailroad employees is permitted.The Petitioner argues that the em-ployees involved herein .are qualified trainmen, and that 'the qualifica-tion requirements and operations of the Eagle Mountain railroad areidentical with those of train service employees on other railroads.The railroad employees whom the Petitioner seeks to represent per-form work which is distinguishable from that of the other mine em-The temporary emergency transfers revealed in the recorddo not destroy the identity of these employees as a distinct and homo-geneous group.The Board has found that such railroad employeesare a craft group which may constitute a separate appropriate unit,even where there has been a histgry of collective bargaining on abroader basis.13 In the present case, there is nothing in the record to9The only incoming freight that is hauled to the mine in the railroad cars is heavy ma-chinery and equipment.All consumable supplies are delivered to the mine by trucks.0The Employer's labor relations director testified that the passing of the oral examina-tion is not necessarily a condition of employment;that the Employer tries to hire menwho can be transferred to other work in the event of a curtailment of operations.10Because of the difference in their working hours, the railroad employees are not ableto use all the facilities maintained at the mine camp by the Employer.11The Employer does not maintain an "extra board"of railroad employees at the mine.It has a policy to transfer qualified men to railroad work from other parts of the mineoperations.li This contract is not urged as a bar to the present proceedings.13Southland PaperHills,Inc.,81 NLRB 330 (although BoardMemberGraydissentedin this case,he feels bound by the decision of the majority);Eagle-PicherMining& Smelt-ing Company,71 NLRB 1337;General MotorsCorporation, 64 NLRB 688;E. I. du Pontdo Nemours & Company,54 NLRB 1543. 646DECISIONS OF NATIONALLABOR RELATIONS BOARDindicate that the employees sought herein differ substantially from theusual group of trainmen to whom the Board has customarily accorded..the opportunity of separate representation.The duties of the railroademployees are not so integrated with those of other mine employees asto preclude their severance from the larger unit.We find that the employees requested by the Petitioner may, if .theyso desire, constitute a separate appropriate unit.However, we shallnot make any unit determination at this time, but shall first ascertainthe desires of these employees as expressed in the election which weshall direct be conducted among all railroad engineers, firemen, con-ductors, and brakemen employed at the Employer's Eagle MountainMine, excluding all other employees and supervisors. If a majorityvote for the Petitioner, they will be taken to have indicated theirdesire to constitute a separate appropriate unit. If they vote for theIntervenor, they will be taken to have indicated their desire to remainpart of the larger unit represented by the Intervenor.DIRECTION OF ELECTION 14As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules 'and Regulations, among the employees in the votinggroup described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes -of collective bargaining, by Brotherhoodof Railroad Trainmen, or by Building Trades Council of San Ber-nardino and Riverside Counties, or by neither."Either participant in the election herein directed may, upon its prompt request to, andsapproval thereof by,the Regional Director,have its name removed from the ballot.